Citation Nr: 0507504	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  94-42 864	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a disability 
manifested by blackouts.

3.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
April 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  A July 1992 rating decision denied the 
veteran's claim for service connection for blackouts.  
Subsequently, a June 1993 rating decision denied the 
veteran's claims for residuals of a head injury, residuals of 
a neck injury, a disability manifested by blackouts, a 
disability manifested by dizziness, and headaches.  

The veteran and his sister appeared and offered testimony at 
a RO hearing in April 1994.  In May 1994, the veteran was 
notified of an April 1994 hearing officer's decision, which 
confirmed the denial of the veteran's claims.  

In April 1997, the Board remanded the case, so the veteran 
could have a hearing before a Board member.  The veteran 
subsequently canceled his hearing request.  

In October 1997, the Board denied service connection for 
residuals of a neck injury and for headaches and remanded the 
issues of entitlement to service connection for residuals of 
a head injury, a disability manifested by blackouts, and a 
disability manifested by dizziness for additional 
development, including a medical opinion.  As a result, a VA 
examination was performed and a report associated with the 
veteran's claims file.  However, in November 2000, the Board 
determined that the examination was not in compliance with 
the remand request.  

In November 2000, the Board remanded the case for medical 
records and another examination and testing of the veteran.  
Records were obtained.  The examination was not done and will 
be discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The November 2000 Board decision laid out some very specific 
requirements for a VA examination.  The veteran was scheduled 
for examination but did not report.  His son called the RO 
and said the veteran missed the examination because he was in 
a nursing home and was unable to go to the examination.  The 
phone number of the veteran's primary care physician was 
provided.  The representative has requested that the veteran 
be examined at the nursing home.  The representative cites 
the heighten duty to provide an examination as required by 
the Veterans Claims Assistance Act of 2000 (herein "VCAA").  

The regulations provide that where a claimant fails to report 
for examination, without good cause, for an original 
compensation claim, the claim will be rated on the evidence 
of record; and for any other original claim, a reopened claim 
for which a benefit was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2004).  The problem here is that the comments of the 
veteran's son, as a lay witness, are not sufficient to 
establish that the veteran cannot be examined.  38 C.F.R. 
§ 3.159(a) (2004).  However, they do raise that possibility; 
and, whether the veteran can be examined must be clarified 
before VA attempts to adjudicate the claim on the record.  

The report that the veteran is in a nursing home with a new 
doctor raises the probability that there are more relevant 
medical records, which should be obtained.  

Also, the VCAA became law on November 9, 2000.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, the Board's November 2000 
remand, issued a few days latter, did not address the need 
for notification of the veteran in light of the new law.  The 
file shows that the RO sent the veteran VCAA type evidence 
requests in August 2002 and November 2003.  Unfortunately, 
these letters did not comply with 38 C.F.R. § 3.159(b) 
(2004), in that they did not tell the veteran to, "provide 
any evidence in the claimant's possession that pertains to 
the claim."  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized the importance of compliance 
with this requirement.  See Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004).  This remand affords an opportunity to 
correct that deficit.  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).  
Specifically, the RO must tell the veteran 
to provide any evidence in his possession 
that pertains to the claim.  

2.  The RO should ask the veteran to 
complete the necessary releases and then 
request a complete copy of the veteran's 
medical records from: (a) his nursing 
home, and 
(b) his primary care physician.  See 
Report of Contact, VA Form 119, dated in 
January 2004.  

3.  The RO should ask the veteran to 
complete the necessary releases and then 
obtain an opinion from the veteran's 
primary care physician on the following:  
a.  Is it medically feasible for the 
veteran to be examined?  
b.  Is it medically feasible for the 
veteran to travel to the nearest VA 
facility to be examined?  

4.  If the veteran's primary care 
physician is of the opinion that it is not 
medically feasible to examine the veteran, 
the claim should be adjudicated on the 
record, including any evidence developed 
in response to the VCAA notice.  

5.  If the veteran's primary care 
physician is of the opinion that it is 
medically feasible to examine the veteran, 
but the veteran cannot travel, the RO or 
VA Medical Center (VAMC) should make 
arrangements for the veteran to be 
examined at his nursing home.  

6.  If the veteran's primary care 
physician is of the opinion that it is 
medically feasible to examine the veteran, 
and he can travel to a VAMC, the RO or 
VAMC should make arrangements for the 
veteran to be transported to the VAMC for 
examination.  

7.  If the veteran can be examined, he 
should be afforded a VA neurological 
examination in order to determine whether 
he currently has any residuals of a head 
injury, including blackouts and dizziness, 
or any psychiatric disorder.  

All indicated special studies deemed 
necessary and medically feasible should be 
conducted.  If neuroimaging is medically 
feasible, considering the availability of 
equipment, the veteran's ability to travel 
and other factors, it should be done.  If 
neuroimaging cannot be done, the examiner 
should explain why.  

The veteran's claims file and copies of 
this order and the Board's October 1997 
remand order must be made available to and 
reviewed by the examiner prior to the 
examination, and the examiner should so 
indicate in the report that the claims 
file was reviewed.  

The examiner is requested to report 
complaints and clinical findings in detail 
and clinically correlate the complaints 
and clinical findings to a diagnosed 
disorder(s), if any.  The examiner must 
express an opinion, to the extent 
possible, on the following:  
a.  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any conditions found resulted from a 
concussion sustained by the veteran before 
service.  
b.  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any incident which occurred during 
his active military service, resulted in a 
chronic disability or in a chronic 
increase in severity of a pre-service 
injury.  
c.  If the examiner is unable to offer an 
opinion as to the nature and extent of any 
disorder, that fact should be so stated.  
A complete rationale should be provided 
for any opinions or conclusions expressed.  
d.  If the examiner is of the opinion that 
the disability increased in severity 
during service, the examiner should 
express an opinion as to the percent of 
the current disability that is due to 
aggravation in service.  If he cannot 
express such percentage, the doctor should 
so state.  

8.  After affording the veteran an 
opportunity to provide evidence supporting 
his claim, the RO should readjudicate this 
claim in light of the evidence added to 
the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




